SENTENCIA
Hoy nos toca resolver si un heredero puede ceder sus acciones y derechos sobre un inmueble sin haberse practi-cado partición alguna y si dicha cesión es inscribible. Por medio de la presente decisión confirmamos la denegatoria por parte del Hon. Registrador de la Propiedad, Sección de Barranquitas, de la inscripción de una escritura de cesión de derechos y acciones hereditarias.
I-H
El 9 de junio de 1998 el Sr. José L. Gierbolini Colón, la Sra. Edna M. Gierbolini Colón y su esposo, Ramón Burgos Figueroa, en adelante los recurrentes, otorgaron la Escri-tura Núm. 32 ante el notario Francisco José Ortiz Bonilla, titulada Cesión de Derechos y Acciones Hereditarias. En dicha escritura, el señor Gierbolini cedió sus derechos he-reditarios sobre un bien inmueble(1) a su hermana, Edna *316M. Gierbolini Colón, y al esposo de ésta por la suma de $30,000.(2)
Los hermanos Gierbolini Colón adquirieron sus dere-chos sobre el referido inmueble luego de haber sido decla-rados herederos de su madre, Doña Modesta Colón Colón, mediante resolución sobre declaratoria de herederos emi-tida el 4 de abril de 1998 por la Hon. Juez Marilyn Mártir Gayá.
El 21 de julio de 1998 el notario autorizante presentó copia certificada de la escritura ante el Registro de la Pro-piedad, Sección de Barranquitas. El 2 de septiembre de 1999, el Hon. Jaime A. Miranda Colón, actuando en su capacidad de Registrador de la Propiedad (en adelante Re-gistrador), remitió una notificación mediante la cual de-negó la inscripción del Instrumento Público. En dicha no-tificación expuso que el instrumento adolecía de falta constitutiva de impedimento para su inscripción. El Regis-trador señaló que:
*317Esta finca o derecho pertenece a un patrimonio indiviso y que no po[d]rán ser transmitidos o gravados cuotas o porciones de la misma sin[o] por todos los titulares a menos que halla me-diado partición o adjudicación inscrita [a] favor del transmi-tente ART 95 Ley 198.(3)
Al no estar conforme con la nota denegatoria, los recu-rrentes, a través del notario autorizante, sometieron Es-crito de Recalificación el 22 de septiembre de 1999. El 1ro de octubre de 1999, el Registrador reafirmó la calificación previamente realizada, denegó la inscripción solicitada y consignó la anotación preventiva de rigor por el término legal de sesenta (60) días. Por esto, los recurrentes acudie-ron ante nos e impugnaron, mediante recurso gubernativo presentado el 18 de octubre de 1999, la calificación del Re-gistrador al éste sostener que el acto celebrado constituye transmisión o gravamen de cuotas o porciones que requie-ren partición o adjudicación particional previa por todos los titulares y no una cesión de derechos en abstracto de un cotitular a otro. Por su parte, el Registrador recurrido pre-sentó su alegato el 5 de noviembre de 1999.
Teniendo el beneficio de ambas comparecencias, proce-demos a resolver lo que en Derecho procede.
HH HH
Como regla general, al morir una persona los derechos y las obligaciones de ésta se transmiten a sus herederos. Art. 599 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 2081. El conjunto de bienes, derechos y obligaciones que no se extinguen con la muerte del causante se conoce como herencia. 31 L.P.R.A. see. 2090. Si hay más de un llama-miento a la universalidad de la herencia, entonces, surge lo que conocemos como comunidad hereditaria. Cintrón Vélez *318v. Cintrón De Jesús, 120 D.P.R. 39, 48 (1987).(4) La aper-tura de la herencia, a la que estén llamados varios herede-ros, da vida a la comunidad hereditaria, mientras que la partición o división concluye la misma. Cintrón Vélez v. Cintrón De Jesús, supra, págs. 48-49. Véase J. Castán Tobeñas, Derecho Civil español, común y foral, 8va ed., Madrid, Ed. Reus, 1978, T. VI, Vol. I, pág. 296.
Al igual que el Código Civil español, nuestro Código Civil, en su Art. 1005, reconoce la existencia de la comunidad hereditaria al señalar que “[n]ingún heredero podrá ser obligado a permanecer en la indivisión de la herencia, a menos que el testador prohíba expresamente la división”. 31 L.P.R.A. see. 2871. Sin embargo, el mismo carece de preceptos específicos sobre cómo se rige la comunidad hereditaria. Kogan v. Registrador, 125 D.P.R. 636, 651 (1990); Cintrón Vélez v. Cintrón De Jesús, supra, pág. 49.(5) Véanse: J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1975, T. V, Vol. I, pág. 366; J.R. Vélez Torres, Curso de Derecho Civil, 2da ed., San Juan, Facultad de Derecho U.I.A., 1997, T. IV, Vol. III, pág. 485.
Respecto a lo anteriormente señalado, Castán Tobeñas expresa que “[l]a doctrina tradicional, y lo mismo el Código civil, sólo contemplan la comunidad hereditaria en su fase o momento de terminación por la partición, desentendién-dose de la regulación específica de la misma”. Castán Tobeñas, op. cit., pág. 296. Véase, también, Puig Brutau, op. cit. *319Añade Castán, op. cit., pág. 296, que esto “explica en gran parte los problemas y los debates que en torno a la división hereditaria, carente de regulación legal, se han producido”. La comunidad hereditaria es “una situación transitoria e inestable, fuente de litigios, obstáculo al establecimiento de relaciones jurídicas regulares y dañosa a la economía ...”. J.L. Lacruz Berdejo y F.A. Sancho Rebullida, Derecho de Sucesiones, 2da ed., Barcelona, Ed. Bosch, 1976, T.I, pág. 150. Por lo cual, el Código Civil no resuelve la cuestión “de si el derecho de los coherederos recae globalmente so-bre la herencia (derecho hereditario en abstracto) o si im-plica una participación o cuota sobre cada objeto o relación jurídica que la integran”. Puig Brutau, op. cit, pág. 366.
En Kogan v. Registrador, supra, pág. 650, señalamos que “[l]a comunidad hereditaria recae sobre la herencia considerada como una universitas iuris”. Es decir, que el objeto de la comunidad hereditaria es la herencia como un todo y no cada bien, derecho u obligación en particular. (6) Por lo cual, lo que cada coheredero obtiene es un derecho sobre la herencia, no sobre los bienes concretos. “Los inte-resados tienen sobre el patrimonio del causante la titula-ridad de una cuota en abstracto, pero no sobre bienes en particular.” Kogan v. Registrador, supra, pág. 652. De acuerdo con la doctrina española, este derecho se conoce como derecho hereditario in abstracto. (7) J. Ferrandis Vile-*320lla, La comunidad hereditaria, Barcelona, Ed. Bosch, 1954, págs. 16, 45-49.
El derecho hereditario in abstracto implica que mien-tras no se efectúe la partición, ningún coheredero puede reclamar un derecho específico sobre algún bien sino “un derecho en el complejo hereditario”.(8) Kogan v. Registrador, supra, pág. 652; Cintrón Vélez v. Cintrón De Jesús, supra, pág. 48; Burgos v. Hernández, 54 D.P.R. 37, 40 (1938); Esteces v. Del Río et al., 7 D.P.R. 280 (1904). Al aceptar la herencia, “ ‘cada coheredero adquiere un dere-cho independiente sobre la herencia ... y la cuota que en ella le corresponde ingresa inmediatamente en su patrimo-nio como un valor autónomo e independiente que sólo a él pertenece y del que, por tanto, puede disponer con entera libertad’ ”. (Enfasis en el original.) Kogan v. Registrador, supra, pág. 652. En otras palabras, cada coheredero puede enajenar su cuota abstracta o participación en el derecho hereditario.(9)
Sin embargo, lo antes expresado no implica que cada coheredero, antes de la partición, pueda disponer o gravar de forma alguna de una cuota específica sobre un bien que forme parte de la herencia. Osorio v. Registrador, 113 D.P.R. 36 (1982).(10) Esto es así ya que, además de no tener un derecho particular sobre un bien de la herencia, como señala Vallet de Goytisolo, puede darse la situación en que al coheredero no le corresponda nada sobre ese bien. Vallet de Goytisolo, op. cit, pág. 699.
No obstante, en varias ocasiones hemos señalado que se puede enajenar o gravar parte o la totalidad de un bien *321específico de la herencia si todos los coherederos en la co-munidad hereditaria se ponen de acuerdo y llevan a cabo el negocio jurídico, ya que “ ‘la suma de los derechos de los condueños equivalen al de un propietario singular’ Kogan v. Registrador, supra, pág. 652.
Contrario a la legislación española donde se anota pre-ventivamente, (11) nuestro ordenamiento inmobiliario regis-tral permite la inscripción del derecho hereditario. Art. 95 de la Ley Hipotecaria y del Registro de la Propiedad (en adelante Ley Hipotecaria), 30 L.P.R.A. see. 2316. El dere-cho hereditario, conforme la Sec. 50.1 del Reglamento General para la Ejecución de la Ley Hipotecaria y del Regis-tro de la Propiedad (en adelante Reglamento Hipotecario), edición especial 1998, págs. 304-305, se inscribe “en todas las fincas señaladas por los herederos interesados, como partes del caudal relicto por el causante, pero no como si se hubiese creado un estado de condominio en cada una de las fincas o derechos inscritos a favor del causante, en caso de ser más de un heredero”.
A pesar de que el derecho hereditario tiene acceso al Registro de la Propiedad, las enajenaciones de cuotas espe-cíficas de un inmueble, previa adjudicación, no tienen ca-bida en el mismo. La Ley Hipotecaria en su citado Art. 95 dispone:
Para inscribir adjudicaciones concretas, deberán determi-narse en escritura pública o por resolución judicial fírme, los bienes o partes indivisas de los mismos que correspondan o se adjudiquen a cada titular o heredero, o también escritura pú-blica a la cual hayan prestado su consentimiento todos los in-*322teresados, si se adjudicare solamente una parte del caudal y aquéllos tuvieren la libre disposición del mismo.
No se inscribirán enajenaciones o gravámenes de cuotas espe-cíficas en una finca que no se haya adjudicado antes de la co-rrespondiente partición. (Enfasis suplido.) 30 L.P.R.A. see. 2316.
Examinando el historial legislativo de este artículo, en-contramos que se incluyó “una disposición inspirada en la legislación española, muy acorde con el Código Civil en cuanto a la naturaleza del derecho hereditario”. 33 Diario de Sesiones de la Asamblea Legislativa (Senado) 1122 (1979). Esta disposición se incluyó “expresamente, para que no haya dudas, que las enajenaciones de cuotas espe-cíficas no adjudicadas, no serán inscribibles”. íd. La razón para esto es “la defensa de posteriores adquirentes contra condiciones no expresas, pues es sabido que dichas enaje-naciones quedan sujetas a futuras particiones entre los herederos. Queda claro que la totalidad o parte del derecho hereditario, en abstracto, sí es enajenable”.(12) Id., págs. 1122-1123. Nuestro ordenamiento hipotecario clara y ta-jantemente prohíbe las enajenaciones de cuotas específicas sobre un bien hereditario, si se hace previo a la partición.
Añade el Reglamento Hipotecario, en su Sec. 102.1, que:
A tenor con lo dispuesto en el Artículo 95 de la Ley [30 L.P.R.A. see. 2316] y la sec. 50.1 de este Reglamento, tanto en la inscripción del derecho hereditario como en la de sentencia de divorcio que pueda inscribirse bajo el Artículo 1330 del Código Civil [31 L.P.R.A. see. 3714], el Registrador hará constar clara-mente que la finca o derecho que se inscriba pertenece a un patrimonio indiviso y que no podrán ser transmitidos o grava-dos cuota [sic] o porciones del dominio sobre la finca o derecho de que se trate, sino por todos los titulares, a menos que haya mediado partición y adjudicación inscrita a favor del *323transmitente. (Énfasis suplido.) Sec. 102.1 del Reglamento Hi-potecario, supra, pág. 352.
Luego de exponer la doctrina aplicable, procedemos a resolver.
h-1 I — I
En el caso de marras, al morir la madre de los hermanos Gierbolini Colón se estableció una comunidad hereditaria en la cual cada uno de los hermanos tenía una cuota abs-tracta en el derecho hereditario, no sobre algún bien en específico. Por lo cual, cada uno sólo podía enajenar su par-ticipación en la herencia.
En la escritura objeto de la denegatoria compareció el heredero José L. Gierbolini Colón y le cedió su participa-ción en un inmueble perteneciente a la herencia de la ma-dre de ambos, a la sociedad de gananciales compuesta por su hermana, también heredera, y su cuñado por la suma de $30,000. Según consta del expediente, no se ha realizado partición alguna en la cual se haya adjudicado el referido inmueble. La intención del cesionario fue ceder “todo dere-cho, acción o interés que le favore[ciera] en el inmueble de referencia .. .”.(13) Por lo tanto, la transacción llevada a cabo es una enajenación de una cuota específica sobre un bien concreto y particular, lo cual está proscrito por nuestro ordenamiento. Para realizar la transacción como una ins-cribible en el Registro de la Propiedad, era necesario que se hubiese practicado la partición.(14)
No nos persuade la alegación de los recurrentes de que en el presente caso no hace falta la partición, ya que el citado Art. 95 de la Ley Hipotecaria dispone que no es ne-cesaria “la adjudicación previa en caso de que una sola persona haya adquirido todas las participaciones que los *324interesados tenían en el derecho hereditario”. 30 L.P.R.A. see. 2316. No le asiste la razón a los recurrentes porque, en el supuesto que pudiese realizar la cesión, la cesionaria sería la sociedad de gananciales compuesta por la Sra. Edna Margarita Gierbolini Colón y su esposo. Es principio ampliamente conocido que la sociedad legal de bienes ga-nanciales “no absorbe la personalidad individual de los cónyuges que la integran”; por lo cual, la misma es una entidad separada con personalidad propia, distinta a la de sus componentes. Int’l Charter Mortgage Corp. v. Registrador, 110 D.P.R. 862, 867 (1981).(15) Aplicando este precepto a la presente situación, una participación le correspondería a la Sra. Edna Margarita Gierbolini Colón, debido a su carácter de heredera, y la otra participación le pertenece-ría a la sociedad legal de bienes gananciales compuesta por ésta y su esposo. En vista de esto, no se cumple el requisito del citado Art. 95 de la Ley Hipotecaria de que todas las participaciones le pertenezcan a una sola persona para no tener que realizar una partición.
En el presente caso, tampoco podría darse la situación de que todos los herederos(16) comparezcan a vender el bien concreto a la sociedad legal de bienes gananciales, com-puesta por la Sra. Edna M. Gierbolini Colón y su esposo, ya que uno de los herederos vendedores forma parte de la so-ciedad legal de bienes gananciales compradora. Esta tran-sacción estaría opuesta al Art. 1347 del Código Civil, 30 L.RR.A. see. 3772, que dispone que “[e]l marido y la mujer no podrán venderse bienes recíprocamente, sino cuando se hubiese pactado la separación de bienes, o cuando hubiera separación judicial de los mismos bienes, autorizada con *325arreglo a las sees. 3711 a 3716 de este título”. Véase Int’l Charter Mortgage Corp. v. Registrador, supra, pág. 868.
Por los fundamentos esbozados, se confirma la califica-ción del Registrador.
Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal.
La Juez Asociada Señora Naveira de Ro-dón concurrió sin opinión escrita. El Juez Asociado Señor Fuster Berlingeri disintió con una opinión escrita. El Juez Asociado Señor Negrón García no interviene.
— O —

 “-‘URBANA: Solar que marca con el Número Ocho “D” (8-D), de la Ur-banización residencial San José, sita en Aibonito, Puerto Rico, con cabida superficial de TRESCIENTOS CINCUENTA Y DOS PUNTO CUARENTA Y TRES METROS CUADRADOS (352.43 M/C), y en lindes, por el NORESTE, en Trece metros, con el *316Doctor Víctor M. Rivera; por el NOROESTE, en Veintisiete Punto Once metros, con el Solar Número Siete; por el SURESTE, en Veintisiete Punto Once metros, con el Solar Número Nueve; y por el SUROESTE, en Trece metros, con la Calle B de la Urbanización.-
“-Enclava una casa de hormigón reforzado, de una planta para una sola familia, modelo A guión Uno (A-l), tipo Tres guión Uno (3-1), y que contiene sala, comedor, cocina, tres dormitorios, un baño y marquesina para un sólo [sic] automóvil.-”
El descrito inmueble figura inscrito al Folio 204 del Ibmo 103 de Aibonito; Finca Número 4,652. Exhibit, II, pág. 3.


 Las cláusulas primera y segunda de la escritura disponen lo siguiente:
“-PRIMERA: EL CEDENTE, por la presente CEDE, RENUNCIA y TRAS-PASA a favor de los comparecientes de la Segunda Parte, todo derecho, acción o interés que le favorezca en el inmueble de referencia, y los comparecientes de la Segunda Parte adquieren dichos derechos, con todos sus usos, anexos y servidum-bres y cuanto queda por el mismo constituido, para que lo POSEAN, USEN y DIS-FRUTEN como sus únicos y legítimos propietarios.--SEGUNDA: Se realiza la cesión de derechos correspondientes al compare-ciente de la Primera Parte, en atención a la suma de TREINTA MIL DOLARES ($30,000.00), pagaderos en moneda de cuño legal de los Estados Unidos de Norte América, y cuya suma confiesa ‘EL CEDENTE’ recibir, de manos de los adquirentes, en este acto, a su entera satisfacción, extendiendo dicho compareciente de la Primera Parte la más formal y eficaz carta de pago, y confesando no tener ninguna ulterior reclamación que formular en relación a los derechos y acciones que por este acto transfiere a los comparecientes de la Segunda Parte.” Exhibit, II, pág. 4.


 Exhibit III, pág. 7.


 Sólo hay comunidad cuando concurre más de un heredero —siempre que haya aceptado— ya que si sólo hay uno no es necesaria la partición. J.R. Vélez Torres, Curso de Derecho Civil, 2da ed., San Juan, Facultad de Derecho U.I.A., 1997, T. IV, Vol. III, pág. 482.


 En Cintrón Vélez v. Cintrón De Jesús, 120 D.P.R. 39,49 (1987), y reiterado en Kogan v. Registrador, 125 D.P.R. 636, 651 (1990), citando con aprobación a Lacruz Berdejo y a Sancho Rebullida, señalamos que la comunidad hereditaria se rige en primer lugar “ ‘por las disposiciones imperativas del Código civil; luego, por la volun-tad del causante; luego, por las disposiciones que, dentro del título de la división de la herencia, le [sean] ... aplicables; y, [por último], por las disposiciones generales contenidas en el [capítulo sobre comunidad de bienes], en lo que fueren compatibles con ser la heretncia] una comunidad universal’ ”,


 Véanse: J.L. Lacruz Berdejo y F.A. Sancho Rebullida, Derecho de Sucesiones, 2da. ed., Barcelona, Ed. Bosch, 1976, T. I, págs. 132-134; Vélez Torres, op. cit., pág. 495; J. Vallet de Goytisolo, Panorama del Derecho de Sucesiones, Madrid, Ed. Civitas, 1984, T. II, págs. 693-700; J. Ferrandis Vilella, La comunidad hereditaria, Barcelona, Ed. Bosch, 1954, págs. 43-45; J. Castán Tobeñas, Fundamentos de Derecho Civil, español, comúnyforal, 8va ed., Madrid, Ed. Reus, 1978, T. VI, Vol. I, pág. 298; J. Puig Brutau, Fundamentos de Derecho Civil, 2da. ed., Barcelona, Ed. Bosch, 1975, T. V, Vol. I, págs. 367 y 372; L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, Madrid, Ed. Ttecnos, 1997, Vol. IV, págs. 693-695; A. García y B. Landeta, Los dere-chos en la disposición conjunta y el tracto sucesivo, 49-50 Rev. Der. Not. 83 (julio-diciembre 1965).


 Algunos autores hablan de un derecho hereditario in concreto luego de ha-berse realizado la partición, ya que mediante la misma se adjudican los bienes concretos. Véanse: Ferrandis Vilella, op. cit., págs. 46-47; Vallet de Goytisolo, op. cit., págs. 693-694.


 El Art. 1021 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 2901, expresa que “H]a partición legalmente hecha confiere a cada heredero la propiedad exclusiva de los bienes que le hayan sido adjudicados”.


 Véase Puig Brutau, op. cit., pág. 365.


 "... [MJientras persista el estado de indivisión en la comunidad hereditaria, aim cuando sea fácilmente determinable la cuota individual, ... el dominio de cada heredero estará difuso o diluido por toda dicha mitad de la finca en espera de que el efecto distributivo de la partición concrete y precise lo que a cada cual corresponde.” (Énfasis suplido.) Osorio v. Registrador, 113 D.P.R. 36, 37-38 (1982).


 El Art. 42 de la Ley Hipotecaria española dispone que “p[ueden] pedir ano-tación preventiva ... los herederos respecto de su derecho hereditario, cuando no se haga especial adjudicación entre ellos de bienes concretos, cuotas o partes indivisas de los mismos”. Respecto a esto, Roca-Sastre indica que la anotación preventiva del derecho hereditario evita la confusión de que se entienda que lo “inscrito era una cuota indivisa sobre cada finca o derecho integrante de la herencia y no una partici-pación abstracta y global sobre el patrimonio hereditario contemplado como una unidad u objeto superior”. (Énfasis en el original.) R. Roca Sastre y L. Roca Sastre Muncunill, Derecho Hipotecario, 8va ed. rev, Barcelona, Ed. Bosch, 1997, T. VI, pág. 481.


 Es de rigor aclarar que aquí se refiere al derecho hereditario como la suma de las cuotas ideales de cada heredero. Por eso se dice que la totalidad o parte del derecho hereditario es enajenable. No significa que cada heredero puede enajenar parte de su cuota, ya que esto es imposible. “Lo que se enajena (en el más amplio sentido del término ‘enajenación’) es, pues, la parte, es decir, la cuota de cada uno en la comunidad.” (Énfasis en el original.) Ferrandis Vilella, op. cit., págs. 188-189.


 Exhibit II, pág. 4.


 Los recurrentes no colocaron al Registrador de la Propiedad en posición de determinar que la herencia está compuesta por un solo bien.


 Véanse, además: Quiñones López v. Manzano Pozas, 141 D.P.R. 139 (1996); Reyes v. Cantera Ramos, Inc., 139 D.P.R. 925 (1996); Ríos Román v. Registrador, 130 D.P.R. 817 (1992); Cruz Viera v. Registrador, 118 D.P.R. 911 (1987); Pauneto v. Núnez, 115 D.P.R. 591 (1984).


 Los recurrentes no presentaron la resolución sobre declaratoria de herederos.